In a matrimonial action, the parties cross-appeal from a judgment of the Supreme Court, Richmond County, dated November 1, 1976, which, after a nonjury trial, inter alia, (1) granted the plaintiff husband a divorce on the ground that the defendant wife had abandoned him for a period in excess of one year, and (2) awarded the defendant $3,500, as her one-half share of the remaining proceeds from the 1968 sale of property owned by the parties as tenants by the entirety. Judgment modified, on the facts, by deleting the second decretal paragraph thereof. As so modified, judgment affirmed, without costs or disbursements, and action remitted to Special Term for an accounting of the use of the proceeds from the 1968 sale of property owned by the parties as tenants by the entirety. The trial court’s determination in granting a divorce in the husband’s favor is supported by the record. However, the expenditure of the moneys obtained from the sale of property owned by the parties as tenants by the entirety is not satisfactorily established in the record. Therefore, the case is remanded for a more *832detailed accounting. Cohalan, J. P., Damiani, Hawkins and Mollen, JJ., concur.